DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 4-8, and 10 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Carpenter et al. (US Pre-Grant Publication 2010/0272607).
Regarding claim 1, Carpenter et al. teaches blood processing apparatus comprising: 

a heat exchanger core (i.e. inlet mandrel 120/620) arranged within the housing and having a core aperture (at least shown as 125) (See embodiment of heat exchanger core shown in Fig. 6b) disposed near a first end of the housing (i.e. the apertures are closer to one end of the heat exchanger core) such that blood passing from the blood inlet may flow through the core aperture to an exterior of the heat exchanger core (See Figs. 3, and 6b); 
heat exchanger hollow fibers disposed about the heat exchanger core (hollow heat exchanger conduits forming (930) [0064, 0117]) such that a heat exchanger fluid may flow through the heat exchanger hollow fibers and blood passing from the core aperture may flow across the heat exchanger hollow fibers [0116]; 
a cylindrical shell (mandrel 500) extending coaxially about the heat exchanger core and having an annular shell aperture (535) disposed near a second end of the housing (See Figs. 5a-b; [0120]) such that blood passing from the core aperture may flow to the annular shell aperture imparting a longitudinal blood flow component to the blood [0117]. Since the cylindrical shell (mandrel 500) of Carpenter has a plurality of annular shell apertures (535) along the length of the annular shell, one or more of the annular shell apertures is necessarily disposed near a second end of the housing, thereby imparting a longitudinal component to the blood flow. 
gas exchanger hollow fibers (hollow microporous fibers [0015]) disposed about the cylindrical shell [0120] such that gases may flow through the gas exchange hollow fibers and blood passing from the annular shell aperture may flow across the gas exchanger hollow fibers [0117].  
Regarding claim 4, Carpenter also teaches that the heat exchanger core (120) is configured to impart a core radial flow component to blood passing from the core aperture to the annular shell 
Regarding claim 5, Carpenter also teaches that the heat exchanger core has an outer surface that includes one or more radially disposed core ribs (625b) configured to impart the core radial component to blood flow across the heat exchanger hollow fibers (See Fig. 6b).  The ribs are interpreted to be radially disposed at least because they project radially outward from the core.
Regarding claim 6, Carpenter also teaches that the heat exchanger core has an outer surface that includes one or more longitudinally disposed core ribs (625b) which are interpreted to promote longitudinal blood flow from the core aperture to the annular shell aperture, at least because they extend longitudinally (See Fig. 6b).  
Regarding claim 7, Carpenter also teaches that the heat exchanger core includes a conical deflection surface disposed between the blood inlet and the core aperture, the conical deflection surface imparting a radial component to blood flow leaving the core aperture (See Fig. 6b).  
Regarding claim 8, Carpenter also teaches that the conical deflection surface includes a divider (625b) that assists in directing blood in particular directions (See Fig. 6b).  
Regarding claim 10, Carpenter also teaches that the core aperture comprises a pair of core apertures disposed about 180 degrees apart (See Fig. 6b showing the unlabeled apertures positioned around the heat exchanger core (620)), and the annular shell aperture (535) comprises a pair of shell apertures that are disposed about 180 degrees apart (See Fig. 6b showing apertures (535) positioned around the annular shell (500)) and radially offset from the pair of core apertures (all of the annular shell apertures are radially outward of, and therefore offset from, all of the core apertures) and therefore necessarily altering blood flow across the heat exchanger hollow fibers.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 8,394,049. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8,394,049 contain each and every limitation of claims 1-10 of the instant application as well as additional features. The claims of the US Patent are narrower than the claims of the instant application, and effectively anticipate the instant claims. Thus the invention of the patent claims 1-17 are in effect a "species" of the "generic" invention of the instant claims 1-10.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 8,652,406. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 8,652,406 contain each and every limitation of claims 1-10 of the instant application as well as additional features. The claims of the US Patent are narrower than the claims of the instant application, and effectively anticipate the instant claims. Thus the invention of the patent claims 1-10 are in effect a "species" of the "generic" invention of the instant claims 1-10.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 9,402,943. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 9,402,943 contain each  Thus the invention of the patent claims 1-10 are in effect a "species" of the "generic" invention of the instant claims 1-10.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  

Claims 1-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,159,777. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of U.S. Patent No. 10,159,777 contain each and every limitation of claims 1-10 of the instant application as well as additional features. The claims of the US Patent are narrower than the claims of the instant application, and effectively anticipate the instant claims. Thus the invention of the patent claims 1-18 are in effect a "species" of the "generic" invention of the instant claims 1-10.  It has been held that the generic invention is "anticipated” by the “species".  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN JACOB KLEIN whose telephone number is (571)270-5213.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Benjamin J Klein/Primary Examiner, Art Unit 3781